PER CURIAM.
Surna Construction, Inc. (Appellant) appeals a Final Judgment invalidating a tax deed issued to it. Appellant contends that the trial court erred in (1) ordering that Appellant was not allowed to retain the rent monies it collected from commercial tenants while it was in possession of the commercial property pursuant to the tax deed and (2) refusing to enforce a stipulation between the parties pursuant to which Appellant contends it was entitled to receive statutory interest on the amount it had paid for the tax deed. Appellee, Charles H. Stephens, filed a cross appeal arguing that the evidence presented by Appellant regarding the expenses it incurred to maintain the property prior to invalidation of the tax deed was not presented in a timely manner and that the evidence was insufficient to support the expense award.
*940As to the issue regarding the rent money and the issue raised on cross appeal, we affirm without further discussion. As to the issue regarding the enforcement of the parties’ stipulation, we conclude that the stipulation requiring interest payments to Appellant was valid and enforceable. Moreover, absent the stipulation, we believe that Appellant was entitled to interest pursuant to section 197.602, Florida Statutes. Accordingly, we reverse that part of the Final Judgment that found Appellant is not entitled to interest and remand this case to the trial court for entry of a final judgment that includes an award of interest to Appellant.
AFFIRMED in part, REVERSED in part, and REMANDED.
SAWAYA, PALMER, JJ., and MONACO, D.A., Senior Judge, concur.